Citation Nr: 1707806	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to service connection for a disability characterized by numbness in the arms and legs.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (though jurisdiction lies with the Montgomery, Alabama RO) which, in pertinent part, denied the Veteran's claims for service connection for a back disability and a disability characterized by numbness in the arms and legs. 

On the August 2011 Form 9, the Veteran requested a Board hearing.  However, in a February 2013 affidavit, he withdrew his hearing request.

The claim was previously before the Board and was remanded in July 2014 for an examination.  The Veteran was afforded an examination in May 2016 and an addendum opinion in July 2016.

The Board notes that the August 2016 Supplemental Statement of Case included the issue of entitlement to service connection for a disability characterized by poor blood circulation.  However, the issue was already addressed and denied in the February 2014 Board decision, which constitutes a final decision on the matter.  As such, the issue of entitlement to service connection for a disability characterized by poor blood circulation is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability, to include degenerative disc and joint disease of the lumbar spine, and for a disability characterized by numbness in the arms and legs.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

Preliminarily, the Board notes that pertinent VA treatment records may be missing from the claims file.  In the July 2016 addendum opinion, the clinician cites to several VA treatment records that are not of record.  As such, remand is needed to obtain any outstanding VA treatment records, to include records from December 1997 to February 2000 and from April 2009 to September 2015.

Turning to the Veteran's claims, the January 1969 entrance examination did not note any pertinent disabilities at entry to service.  The January 1969 report of medical history at entry noted a family history of rheumatoid arthritis.  The December 1970 separation examination noted occasional low back pain, but with no problems in the previous month and normal spine with full range of motion.  The December 1970 report of medical history at separation documented the Veteran's report of back trouble.  Service treatment records (STR) reflect three instances that reference the Veteran's back.  Notably, the November 1970 lumbosacral x-ray observed lumbarization of S1, but films were otherwise normal.  Service records were silent for complaints or manifestations of a disability characterized by numbness in the arms and legs.

In the July 2014 remand, the AOJ was instructed to afford the Veteran an examination to determine the etiology of his claimed disabilities.  With respect to the back claim, the examiner was instructed to address evidence of continuity of symptomatology, to include the April 1974 claim, the Veteran's lay statements, and his sister's August 2011 lay statement.  The examiner was also instructed to address STRs, to include the November 1970 in-service finding of lumbarization of S1 and its relation to the Veteran's current back disability.  With respect to the claim for disability characterized by numbness, the examiner was instructed to provide an opinion addressing the nature and etiology of the disability. 

In May 2016, the Veteran was afforded an examination wherein the examiner diagnosed the Veteran with lumbar spine degenerative disc and joint disease.  The examiner noted that the Veteran's claims file was not available for review.  An opinion on etiology was not provided. 

In July 2016, an addendum opinion was provided by a VA clinician, who indicated that the claims file was reviewed.  With respect to the back disability, the clinician noted diagnoses of lumbarization of S1 and spondylosis (degenerative disc and joint disease).  The clinician opined that the Veteran's spondylosis was less likely as not caused by or a result of service, but rather, caused by lumbarization or aging.  She stated that spondylosis is a degenerative process involving the discs and vertebral bodies, while a back sprain or strain involves the muscles and ligaments of the spinal region.  She noted that all lay statements of record were reviewed, but did not address the Veteran's April 1974 claim for back strain.  Further, the July 2016 clinician opined that the Veteran's lumbarization was not caused by or related to service because it is a developmental defect, and it was not aggravated beyond its natural progression by service.  The clinician cited to treatise evidence from UPTODATE, noting that lumbarization is a form of spinal dysraphism that often presents with signs and symptoms related to lumbosacral spinal dysfunction.  

The Board notes that remand is required.  With respect to the back disability, the clinician determined that the Veteran's lumbarization of S1 was a developmental defect that was not aggravated beyond natural progress by active service, but did not explicitly address whether there was a superimposed injury or disease during service that resulted in additional back disability.  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Moreover, in determining that spondylosis was less likely than not caused by service, the clinician failed to address the April 1974 claim, as directed by the July 2014 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes upon VA a duty to ensure substantial compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the above reasons, the Board finds remand is warranted to obtain outstanding VA treatment records and an addendum opinion.  On remand, the clinician should determine whether the Veteran's lumbarization of S1 was superimposed upon by a disease or injury during service that created additional disability.   Additionally, the clinician must consider the April 1974 claim and determine whether any back disability is at least as likely as not caused by active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records not already of record relating to the Veteran's claims, to specifically include treatment records from December 1997 to February 2000, April 2009 to September 2015, and from July 2016 to the present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  Thereafter, forward the Veteran's claims file to the clinician who provided the July 2016 medical opinion (or a suitable substitute if that clinician is not available) for an addendum opinion to determine the etiology of the Veteran's back disability.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions:

a)  Identify any back disability present from August 2008, even if such disability has subsequently resolved. 

b)  State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's lumbarization of S1 was subjected to a superimposed injury or disease in service that resulted in additional disability of the back.  The clinician should consider the July 2016 opinion determination that lumbarization of S1 is a developmental defect.

c)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back disability, to include degenerative disc and joint disease, is related to the Veteran's active duty service.  The clinician must address the Veteran's April 1974 claim. 

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


